DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 11/03/2021, where claims 1, 7, 11, and 13 are amended; and claims 1-20 are currently pending.


Response to Arguments
Applicant’s arguments, see pg. 7, filed on 11/03/2021, with respect to previous rejection of claims 1 and 11 under 35 U.S.C. § 103 have been fully considered and are persuasive in view of the amendment.  As such, the instant claims are currently rejected under new grounds in view of the amendment.

Applicant’s arguments, see pg. 7, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their 


Double Patenting
The text of those sections of Double Patenting not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Groetzinger et al., (US 20120173310 A1) (hereinafter Groetzinger) in view of Wiseman, (US 20070143312 A1) (hereinafter Wiseman), and Adachi, (US 20040017394 A1) (hereinafter Adachi).

Referring to claim 1, Groetzinger teaches a system comprising: 
a processor (“one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable devices or processing circuitry”; ¶ [0050]); and 
one or more non-transitory computer-readable media containing instructions that, when executed by the processor, are configured to cause the system to perform operations (“disclosed herein are computer program products comprising computer-executable code or computer-usable code that, when executing on one or more computing devices, performs any and/or all of the steps described above.  The code may be stored in a computer memory or other non-transitory computer readable medium”; ¶ [0051]) comprising: 
receive a search request (“operated by a user to initiate a search for tickets”; ¶ [0017], fig. 1) from a device (“client 104”; ¶ [0017], fig. 1) for an event at a venue (“A deal value metric (or ‘deal score’) enables consumers to identify the quality of a ticket listing, and facilitates direct comparison of available event tickets having varying quality throughout a venue”; Abstract) with a plurality of rows (“In general, the interface 300 may include a point and click interactive stadium map or venue map 302 that permits a user to navigate within the stadium e.g., by zooming, panning, or the like, for more detailed views of particular sections or areas within the stadium”; ¶ [0047], fig. 3.  Examiner notes that a venue such as a stadium inherently includes a plurality of rows); 
retrieve a first listing and a second listing in a same row of the plurality of rows as responsive to the search request (“in step 214…displaying…a map of the venue…providing an interactive venue map…and ; 
…the first listing is a single representative listing for the same row (row 32; fig. 4); 
generate second instructions to be transmitted to the device to display the first listing as the single representative listing without displaying the second listing (“the user interface may be remotely served and presented on the client 104”; ¶ [0017], fig. 1; “providing an interactive venue map…and displaying the available tickets in the map…the map may permit filtering so that only the tickets meeting one or more user criteria are displayed”; ¶ [0042], figs. 2-4; “the interface 300 may include a point and click interactive stadium map or venue map 302…Individual ticket offerings may also be displayed in text form, such as in a left-hand panel 306”; ¶ [0047], fig. 3.  Examiner notes, the listing being filtered is not displayed); and 
transmit the second instructions to the device (“the user interface may be remotely served and presented on the client 104”; ¶ [0017], fig. 1), wherein the second instructions comprise instructions to display the first listing overlaying a venue map (“Ticket availability may be graphically depicted within 
Groetzinger teaches receiving user’s search request for finding available tickets for sale for an event at a venue, where the search result is retrieved from a remote location and presented in a user interface on the user’s device, and the user interface further providing mechanism for user to filter the search result.  However, Groetzinger does not explicitly teach selecting the…listing as a listing to be displayed based on user preferences received from the device.
Wiseman teaches selecting the…listing as a listing to be displayed based on user preferences received from the device (“An analysis component 130 can receive the user's search request as well as the user's identity information and examine it to determine the most appropriate and relevant listings to return.  In particular, the analysis component 130 essentially parses the search request terms and/or user information and filters the plurality of listings to converge on a set of items that satisfy the user's search parameters.  The parameters may be applied in a particular order and thus given specific weights corresponding to the importance of the parameter and/or the order of the parameter with respect to the other parameters.  Once the listings are determined, they can be communicated to a listing display component 140 and presented to the user”; ¶ [0028], fig. 1).
Groetzinger and Wiseman are analogous art to the claimed invention because they are concerning with interface for searching and presenting result to a user (i.e. same field of endeavor).

Groetzinger in view of Wiseman teach the above limitations; however, Groetzinger in view of Wiseman do not explicitly teach displaying an interface according to a size and a position based on a display property of the device.
Adachi teaches displaying an interface according to a size and a position based on a display property of the device (“obtaining window information from the display device, the window information being indicative of a size and a position of a window displayed on the display device…obtaining display device information from the information terminal, the display device information being indicative of display capabilities of the information terminal…changing size of the window displayed on the display device based on the window information and the display device information”; ¶ [0021]).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Groetzinger in view of Wiseman and Adachi before them to modify the event ticket system of Groetzinger in view of Wiseman to incorporate the function of changing the display window according to the display device information as taught by Adachi.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Adachi (¶ [0021]), because the function of changing the display window according to the display device information does not depend on the event ticket system.  That is the function of changing the display window according to the display device information performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to optimize the display content.

Referring to claim 2, Groetzinger further teaches the system of claim 1, wherein the first listing is also a representative listing for at least two of the plurality of rows with listings responsive to the search request (“For a full stadium view, a generalized depiction of availability and/or deal score may be rendered for a section”; ¶ [0047], figs. 3 and 4.  Examiner notes, a section for a stadium inherently includes a plurality of rows).

claim 3, Groetzinger further teaches the system of claim 1, wherein the first listing is presented in an interactive visual element that includes a map of seats for the event (“interface 300 includes a point and click interactive stadium map or venue map 302 that permits user to navigate within the stadium…for more detailed views of particular sections or areas within the stadium…each ticket or group of tickets may be depicted individually in substantially the appropriate seat location or row location within the venue map 302”; ¶ [0047], fig. 3) with a first seat corresponding to the first listing depicted in a first color (“the listings may be overlaid on an interactive map of the event venue, with a color-coded indicator or the like for each listing as function of the listing’s deal score”; ¶ [0047], fig. 3).

Referring to claim 4, Groetzinger further teaches the system of claim 1, wherein the first listing is a primary listing (Examiner interprets the primary listing as the ticket(s) meeting the one or more filter criteria displayed according to disclosure of ¶ [0042]) and the second listing is a secondary listing (Examiner interprets the secondary listing as the ticket(s) that do not meet the one or more criteria and being filtered out according to disclosure of ¶ [0042]).

Referring to claim 5, Groetzinger further teaches the system of claim 1, wherein the operations further comprise: 
receiving a quantity selection (“The one or more criteria for filtering may, for example, include number of tickets”; ¶ [0042]), 
wherein selecting the first listing as a listing to be displayed is further based on the quantity selection (“the map may permit filtering so that only tickets meeting one or more user criteria are displayed…The one or more criteria for filtering may, for example, include number of tickets”; ¶ [0042]).

Referring to claim 6, Groetzinger further teaches the system of claim 1, wherein selecting the first listing as a listing to be displayed is further based on a plurality of properties of the first listing and the second listing and a weighting factor for at least one of the plurality of properties (“As shown in step 216, the process 200 may optionally include an automated action based upon one or more ticket scores, which action(s) may be pre-defined by a user for automatic execution when tickets having certain characteristics become available.  For example, the automated action may be taken when an offering price for a ticket meets a plurality of criteria including having a deal value metric (i.e., score) above a predetermined threshold.  This may be a numerical threshold such as a score greater than a specific amount, or this may be a relative threshold such as a score in the top twenty five percent of deal scores.  The other criteria may, for example, include an offering price for a ticket (such as a minimum or maximum price threshold), a seat, row, or section limitation (or other positional criterion), a minimum or exact number of tickets offered for sale in a group, and so forth”; ¶ [0043], figs. 2 and 3.  Examiner interprets the weighting factor as automated action that is based on a ticket score.  Examiner further interprets the properties as the characteristics.)

claim 7, Groetzinger further teaches the system of claim 1, wherein selecting the first listing as a listing to be displayed is further based on a date of the event (“the process 200 may include ranking the ticket according to the discount relative to one or more additional discounts for one or more additional tickets to the current event”; ¶ [0039], fig. 2; “As shown in step 214, the method may include displaying the score and the color on a map of the venue at a location of the ticket within the venue”; ¶ [0042], fig. 2.  Examiner notes, the available tickets displayed are for the current event, which inherently includes a particular date, thus the tickets displayed are based on the particular event having the particular date.)

Referring to claim 8, Groetzinger further teaches the system of claim 1, wherein the first listing is more expensive than the second listing (Examiner notes, the filter criteria for filtering the tickets including price range as disclosed in ¶ [0042]; therefore, any ticket(s) that fall outside of the specified price range, e.g., less than the price range, are filtered).

Referring to claim 9, Groetzinger further teaches the system of claim 1, wherein the second instructions are further configured to cause the device to display a given row of the plurality of rows without a listing responsive to the search request in a different format than that used for the first listing (“Each client 104 generally provides a user interface, which may include a graphical user interface and/or text or command line interface to control interactions with the ticket server 112 in order to search and select tickets”; ¶ [0017]; “the interface 300 may include a point and 

Referring to claim 10, Groetzinger further teaches the system of claim 1, wherein the second instructions are further configured to cause the device to display a textual description of the first listing (“the interface 300 may include a point and click interactive stadium map or venue map 302…Individual ticket offerings may also be displayed in text form, such as in a left-hand panel 306”; ¶ [0047], fig. 3).

Regarding claims 11, 12, and 14-20, these claims recite the method performed by the system of claims 1, 2, and 4-10 respectively; therefore, the same rationale of rejection is applicable. 

Referring to claim 13, Groetzinger further teaches the method of claim 11, wherein selecting the first listing as a listing to be displayed includes selecting a map of seats for the event (“interface 300 includes a point and click interactive  with a first seat corresponding to the first listing depicted in a first color and a second seat corresponding to the second listing and a second seat corresponding to the second listing depicted in a second color (“the listings may be overlaid on an interactive map of the event venue, with a color-coded indicator or the like for each listing as function of the listing’s deal score”; ¶ [0047], fig. 3.  Examiner notes, because the second listing is not displayed per claim 11; therefore, examiner interprets the second listing is color other than the displayed color).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20150287119 (Bhan) – discloses systems, media, and methods for presenting tickets for purchase.
US 20120166960 (Salles) – discloses systems and methods for presenting an interactive seat map showing locations of available tickets in an event venue.
US 20030069827 (Gathman) – discloses a system and a method for ticket exchange for any public venue.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2144